Citation Nr: 1101928	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-03 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a prior final decision that the appellant's period of 
active service presents a statutory bar to benefits under 
38 U.S.C.A. § 5303(a).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION

The appellant had active military service from April 1968 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, that denied eligibility to VA benefits due to the 
character of the appellant's military service.

The appellant appeared and testified at a hearing held at the RO 
before a Decision Review Officer in July 2009.  A copy of the 
transcript of this hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In September 2007, the appellant filed an original claim for 
service connection for bilateral hearing loss and tinnitus.  By 
letter issued in January 2008, the appellant was notified that 
his claims were denied as his military service from April 1968 to 
August 1971 was not honorable for VA purposes and, consequently, 
he is not eligible for VA benefits.  He was also advised that he 
was originally notified of VA's decision to deny entitlement to 
benefits based on his military service on September 25, 1984 and 
that that prior decision is final as the appellant failed to 
appeal it within one year.

In September 1984, the RO issued an administrative decision that 
made two findings.  First, the RO determined that the appellant's 
discharge on January 23, 1969, was for purposes of immediate 
reenlistment and, therefore, was considered a conditional 
discharge.  Thus, the period of service from April 25, 1968, 
through August 19, 1971, is considered one in the same period of 
service.  Second, the RO determined that, although the 
appellant's original discharge was reviewed by the Special 
Discharge Review Board on April 19, 1977, it was determined that 
the criteria used in that review were not made applicable to all 
persons administratively discharged or released from military 
service under other-than-honorable conditions.  The appellant's 
upgraded discharge was re-reviewed under the new discharge 
criteria; however, this second review did not affirm the initial 
upgrading.  Because of this fact, the RO determined that the 
appellant's original discharge on August 19, 1971, is considered 
a dishonorable discharge because of his conviction of a felony 
and his willful and persistent misconduct.  Consequently, this 
dishonorable discharge poses a bar to all VA benefits for the 
appellant and his survivors with the exception of health care 
administered under 38 United States Code, Chapter 17 for any 
disability determined to be service connected.

Initially the Board notes that the appellant's current service 
connection claim is essentially a claim to reopen that prior 
final decision issued in September 1984 as to whether the 
character of his military service is a bar to VA benefits because 
he would not be entitled to VA benefits unless that decision is 
overturned.  Consequently, the appellant must submit new and 
material evidence to reopen the September 1984 administrative 
decision.  It does not appear that the appellant was provided 
with appropriate notice as set forth in Kent v. Nicholson, 20 
Vet. App. 1 (2006), on how to reopen the September 1984 
administrative decision.  On remand, such notice should be 
provided to the appellant.

Furthermore, the Board notes that the September 1984 
administrative decision refers to a second discharge review that 
failed to affirm the original August 19, 1977, decision under the 
Special Discharge Upgrade Program.  It is unclear as to whether a 
copy of this second decision was actually before the RO at the 
time of the September 1984 decision as it is not now a part of 
the service records obtained at that time.  Rather, the claims 
file contains a VA Form 00-3101-3 on which it is written "2nd 
review do not affirm upgrade."  In support of his present 
appeal, however, it appears the appellant submitted a copy of the 
report of this "second decision."  Unfortunately, the copy is 
so poor that it is extremely difficult to read and is impossible 
to read other parts.  The Board can gleam from what is readable 
that this was the report of a Review Board established under 
10 U.S.C.A. § 1553 and that it was signed and dated on November 
1, 1978.  The Board finds that this report is probative to the 
appellant's current appeal, and, thus, it is important to obtain 
a readable copy for purposes of adjudicating the issue on 
appeal-to the extent that such a copy may be available.  

The Board also notes that the appellant submitted a copy of an 
Application for Review of Discharge or Dismissal from the Armed 
Forces of the United States, DD Form 293, dated November 31, 
1978, in which he attacks the findings of the Board (presumably 
those made in the November 1, 1978, report).  There is nothing in 
the record that shows the outcome of this application.  Again, 
such evidence is probative in the present case.

Therefore, the Board finds that remand is necessary so that the 
appropriate agency may be contacted and all records relating to 
the appellant's applications to upgrade the character of his 
discharge may be obtained-to the extent that they are available.  
All such records procured should be clearly readable so that the 
steps taken in consideration of the appellant's applications can 
be understood.  If any records cannot be obtained, a memorandum 
of Formal Finding of Unavailability should be issued setting 
forth all attempts to obtain these records and the reason(s) 
further efforts to obtain them would be futile.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice that adequately explains 
to the appellant what information and 
evidence he must submit to reopen the prior 
final decision on September 1984 denying 
entitlement to VA benefits due to the 
character of his military service.  

2.  Contact the appropriate agency(ies) and 
request readable copies of all records 
relating to the appellant's applications to 
upgrade the character of his discharge.  The 
Board is particularly interested in copies of 
the November 1, 1978 decision and any 
determination resulting from the Veteran's 
November 31, 1978 application.  

A negative response should be requested if 
records are not available.  The appellant and 
his representative should be advised if any 
records cannot be obtained and should be 
given the opportunity to submit said records.  
If all reasonable steps have been undertaken 
to obtain the requested records but they 
remain unobtainable, a memorandum of a Formal 
Finding of Unavailability should be issued 
and associated with the claims file setting 
forth the steps taken to obtain these records 
and the reason(s) why further efforts would 
be futile.  The Veteran and his 
representative should be advised of this 
Formal Finding of Unavailability.

3.  Thereafter, the issue on appeal should be 
readjudicated.  If such action does not resolve 
the issue, a Supplemental Statement of the Case 
should be issued to the appellant and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
this appeal should be returned to this Board for 
further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court)  for 
additional development or other appropriate 



(CONTINUED ON NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


